Citation Nr: 1442336	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  05-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 27, 2007, in excess of 50 percent from December 27, 2007 to June 27, 2013, and in excess of 70 percent since June 27, 2013.  

2.  Entitlement to an effective date prior to June 9, 1992, for the grant of service connection for PTSD.

3.  Entitlement to an effective date prior to January 14, 2004, for the grant of service connection for second degree burn of the right hand and first degree burn of the left hand.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in July 2003 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2009, the Board remanded this matter for additional development.  In part, the Board requested clarification regarding representation and the convening of a Board hearing.  In October 2009, the record contained contradictory information on both matters.  The record is now clear - in a properly executed VA Form 21-22 dated in May 2013, the Veteran appointed The American Legion as his representative; in June 2014, the Veteran withdrew his request for a hearing before the Board.

The record in this matter, which consists solely of electronic claims files, has been reviewed.  No new relevant documentary evidence has been added to the record since the November 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).

In the decision below, the Board will address the Veteran's claim to an earlier effective date for the grant of service connection for scar injuries to the hands.  The claims to an earlier effective date for service connection for PTSD, and for an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On June 9, 1992, VA received the Veteran's original claim to service connection for skin disorders on the hands.   

2.  In a June 29, 1992 rating decision, mailed to the Veteran on July 7, 1992, the Veteran's original claim to service connection for skin disorders on the hands was denied.  The Veteran did not appeal the decision.   

3.  On February 11, 2003, VA received the Veteran's claim to reopen service connection for residuals of a burn injury to the hands during service.    


CONCLUSION OF LAW

The criteria for an effective date of February 11, 2003, for the grant of service connection for skin disorders on the hands, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied in this matter by way of several letters sent to the Veteran, the most recent of which was delivered in March 2010.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and informed him of the criteria utilized to determine effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, following full notification, the claim on appeal was readjudicated in the November 2013 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claim.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Further, VA afforded the Veteran the opportunity to give testimony before the Board to support his claim to an earlier effective date.  All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than January 14, 2004 for the grant of service connection for residuals of burn injuries he experienced to his hands during active service.  Specifically, he claims entitlement to an effective date in the early 1990s. 

The record documents that the Veteran sustained burn injuries to his hands during active service.  He initially claimed service connection for skin disorders on the hands on June 9, 1992.  The RO denied the claim in a June 29, 1992 rating decision.  The RO provided notification of the decision on July 7, 1992.  The Veteran did not appeal that decision to the Board.  38 C.F.R. § 20.200.  No new and material evidence was provided into the record within one year of the July 7, 1992 notification.  38 C.F.R. § 3.156(b).  And, since the July 7, 1992 notification, no additional service department records related to the in-service burn injuries have been included in the record.  38 C.F.R. § 3.156(c).  As such, the Veteran's original claim to service connection in June 1992 was finally decided by the unappealed June 1992 rating decision.  38 U.S.C.A. § 7105.  

On February 11, 2003, the Veteran filed a claim to reopen his service connection claim for the in-service injury to the hands.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO, in February 2005, found that new and material evidence had been submitted into the claims file, reopened the Veteran's claim, and then granted service connection.  However, the RO chose January 14, 2004 as the effective date, stating that, on that date, the RO received the Veteran's claim to reopen.  The Veteran appealed the assigned effective date to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The Board finds that an earlier effective date is warranted here.  
 
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

As noted, VA received the Veteran's original service connection claim in June 1992.  Moreover, as the Veteran has asserted, the medical evidence of record in June 1992 documented that he experienced burns to his hands during service.  The Veteran's STR's demonstrate this.  Nevertheless, that claim was finally denied in the June 1992 decision.  Review of the record reveals that, from 1992 to 2003, the Veteran and VA communicated extensively regarding several other service connection claims.  However, none of the correspondence of record indicates an interest in reasserting service connection for skin disorders of the hands until February 11, 2003.  Between 1992 and 2003, the Veteran did not express an intent to file a claim to service connection for this particular disorder.  It was not until February 2003 that VA received the Veteran's claim to reopen his previously denied claim to service connection. 

That the Veteran filed a claim for service connection in June 1992, or that the record indicated at that time that he had experienced burns to his hands during service for which he was ultimately service connected, is not controlling here.  What is controlling is the fact that, on February 11, 2003, the Veteran filed his claim to reopen a claim that had been finally decided.  February 11, 2003 is "the later" of the "date of receipt of the claim or the date entitlement arose[.]"  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board has considered the RO's selection of January 14, 2004 as the effective date.  On that date, the RO received evidence pertaining to the claim to service connection.  Most importantly, on January 14, 2004, the RO received a medical nexus opinion from a private physician.  The opinion, dated in May 2002, provides the crucial medical evidence on which the RO ultimately found service connection warranted.  An effective date in May 2002 is unwarranted, however.  The May 2002 private opinion may constitute the medical nexus evidence substantiating "the date entitlement arose."  But the "later" date of claim on February 11, 2003 must be the effective date here.  To this extent, the claim to an effective date earlier than January 14, 2004 has been granted.  However, the preponderance of the evidence is against any claim to an effective date prior to February 11, 2003.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an effective date of February 11, 2003, for the grant of service connection for residuals of burns to the right and left hands, is granted, subject to regulations governing the payment of monetary awards.
 

REMAND

The Veteran claims entitlement to an earlier effective date for the grant of service connection for PTSD.  In the October 2009 remand, the Board requested that C.F.R. § 3.156(c) be evaluated in determining whether an earlier effective date should be assigned.    

As noted in the remand, the Veteran's claim to service connection for a psychiatric disorder had been denied several times prior to the July 2003 rating decision which granted service connection.  The July 2003 rating decision indicated that such grant was predicated, in part, on the receipt of records from the United States Army and Joint Services Records Research Center (JSRRC), which provided verification of the Veteran's stressors.  Based on this, the Board directed additional consideration of the provisions of 38 C.F.R. § 3.156(c)(1) and whether, under these provisions, the grant of service connection should be effective from the date of the Veteran's original claim to service connection for a psychiatric disorder to include PTSD.  The record indicates that the Veteran claimed service connection for a psychiatric disorder as early as July or December 1973.  Vigil v. Peake, 22 Vet. App. 63 (2008).

A review of the November 2013 SSOC reveals, however, that this particular Board directive was not addressed.  As such, a remand of this issue is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  As the issue regarding a higher initial rating for PTSD is inextricably intertwined with the earlier effective date issue, it must also be remanded.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Lastly, any additional VA treatment records pertaining to these claims should be included in the claims file.  The most recent VA treatment records are dated in April 2013.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding, relevant VA treatment records dated from April 2013 should be included in the claims file.  

2.  After completing the above action, and any other necessary development, the Veteran's claims for a higher initial rating for PTSD and an earlier effective date for PTSD should be readjudicated.  

With respect to his claim for an earlier effective date for the grant of service connection for PTSD, the AOJ should consider the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra.  

Following the adjudication of such effective date claim, if the AOJ deems it necessary, any contemporary examinations or opinions, to include a retrospective medical evaluation or opinion, should be conducted or obtained.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


